WELLS, Judge.
In his first assignment of error, defendant contends that the trial court erred in denying his motion to suppress the results of a polygraph examination of defendant taken before trial. Defendant’s first lawyer had stipulated that the results of the examination could be used at trial by either party, or, that if defendant refused the examination, such refusal could be used against him at trial. Defendant’s trial counsel’s motion to suppress was denied and at trial, the polygraph examiner’s testimony, was admitted. In State v. Knight, 65 N.C. App. 595, — S.E. 2d — (filed 20 December 1983) we held that our supreme court’s ruling on the prejudicial effect of polygraph evidence in State v. Grier, 307 N.C. 628, 300 S.E. 2d 351 (1983) required a new trial in cases decided subsequent to Grier where the use of polygraph evidence was prejudicial to defendant. See also State v. Holden, 66 N.C. App. 202, — S.E. 2d — (1984). In this case, defendant testified, denying his guilt and asserting an alibi. Under such circumstances, defendant’s credibility was a crucial aspect of his defense, and the use of the polygraph results against him was cleárly prejudicial, requiring a new trial.
*461In another assignment of error, defendant contends that the trial court erred in not granting his motion to dismiss the charges against him. In his argument, defendant emphasizes and relies upon two aspects of the trial: one, the lack of reliability inherent in identification of defendant by means of a chest lineup; and two, significant inconsistencies in Ms. Meredith’s recollection of the physical characteristics of her attacker. Recognizing the unusual, if not ingenious use, of a chest lineup under the circumstances of this case, we nevertheless hold such evidence to be probative and competent. It was for the jury to give such testimony its proper weight. The record at trial does indicate that Ms. Meredith’s recollection as to those parts of her attacker’s anatomy which she was able to see were at times inconsistent. Such aspects of her testimony simply involved questions of credibility and weight, to be decided by the jury.
After careful review of the record, including Ms. Meredith’s testimony and the substantial circumstantial evidence tending to identify defendant as the perpetrator of the offenses with which he was charged, we conclude the evidence was clearly sufficient to allow the case to go to the jury. This assignment is overruled.
As there must be a new trial, we deem it unnecessary to address defendant’s other assignments of error and arguments.
New trial.
Judges Braswell and Phillips concur.